             Case 2:20-cv-00064-WBS-AC Document 16 Filed 09/15/20 Page 1 of 3



 1   HAINES LAW GROUP, APC
     Paul K. Haines (SBN 248226)
 2   phaines@haineslawgroup.com
     Tuvia Korobkin (SBN 268066)
 3   tkorobkin@haineslawgroup.com
     Daniel B. Marin-Finn (SBN 316728)
 4   dfinn@haineslawgroup.com
     2155 Campus Drive, Suite 180
 5   El Segundo, California 90245
     Tel: (424) 292-2350
 6   Fax: (424) 292-2355

 7   Sahag Majarian II (State Bar No. 146621)
     LAW OFFICE OF SAHAG MAJARIAN, II
 8   18250 Ventura Boulevard
     Tarzana, California 91356
 9   Telephone: (818) 609-0807
     Facsimile: (818) 609-0892
10
     Attorneys for Plaintiff
11
     [Additional Counsel listed on next page]
12

13

14                                      UNITED STATES DISTRICT COURT
15                                    EASTERN DISTRICT OF CALIFORNIA
16                                                      Case No. 2:20-cv-00064-WBS-AC
     FERNANDO RODARTE SALAS, as an
17   individual and on behalf of all others similarly
     situated,                                          [CLASS ACTION]
18                                                      ORDER GRANTING STIPULATION TO
                               Plaintiff,
                                                        REMAND REMOVED ACTION
19
                    vs.                      Judge: Hon. William B. Shubb
20
     ALSCO INC. dba STEINER CORPORATION, a Courtroom: 5
21   Nevada company; and DOES 1 through 100,

22                             Defendants.

23

24

25
26

27

28
          [PROPOSED] ORDER GRANTING STIPULATION TO REMAND REMOVED ACTION
            Case 2:20-cv-00064-WBS-AC Document 16 Filed 09/15/20 Page 2 of 3


     Phil Dracht (SBN 219044)
 1   pdracht@fabianvancot.com
     Scott M. Petersen (admitted pro hac vice)
 2   spetersen@fabianvancott.com
     Kirsten R. Allen (admitted pro hac vice)
 3   kallen@fabianvancott.com
     FABIAN VANCOTT
 4   215 S. State Street, Suite 1200
     Sal Lake City, UT 84111
 5   P: 801-531-8900
     F: 801-596-2814
 6
     Attorneys for Defendant
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
          [PROPOSED] ORDER GRANTING STIPULATION TO REMAND REMOVED ACTION
            Case 2:20-cv-00064-WBS-AC Document 16 Filed 09/15/20 Page 3 of 3



 1                                                ORDER

 2         After reviewing the Parties’ Stipulation to Remand Removed Action (the “Stipulation”), and

 3   GOOD CAUSE appearing therefor, the Court orders as follows:

 4         1. The Stipulation is approved and the request for remand is granted.

 5         2. Eastern District of California Case No. 2:20-cv-00064-WBS-AC is hereby REMANDED to

 6             the Superior Court of the State of California for the County of Sacramento.

 7   IT IS SO ORDERED.

 8   Dated: September 14, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28                                        1
          [PROPOSED] ORDER GRANTING STIPULATION TO REMAND REMOVED ACTION
